427 F.2d 1368
UNITED STATES of America, Plaintiff-Appellant,v.Lee Marshall HARRIS and Morris Ray Caldwell, Defendants-Appellees.
No. 25120.
United States Court of Appeals, Ninth Circuit.
July 27, 1970, Rehearing Denied Aug. 28, 1970.

Appeal from the United States District Court for the Central District of California; Manuel L. Real, Judge.
Richard L. Jaeger (argued), Asst. U.S. Atty., William Matthew Byrne, Jr., U.S. Atty., J. Kent Steele, Asst. U.S. Atty., Robert L Brosio, Chief, Criminal Division, Los Angeles, Cal., for appellant.
Burton Marks, of Marks, Sherman & London, Beverly Hills, Cal., for appellee Caldwell.
Frederic A. Spindell, Hollywood, Cal., for appellee Harris.
Before KOELSCH and HUFSTEDLER, Circuit Judges, and THOMPSON1 District Judge.
PER CURIAM:


1
The narcotics were seized in circumstances essentially similar to those in Castillo-Garcia v. United States, 424 F.2d 482 (9th Cir. 1970); accordingly, the order of the district court suppressing the use of such drugs as evidence is


2
Reversed.



1
 Honorable Bruce R. Thompson, United States District Judge, Reno, Nevada, sitting by designation